Citation Nr: 1737562	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for congenital aortic stenosis status post aortic valve replacement. 

2.  Entitlement to service connection for urethral stricture or stenosis.

3.  Entitlement to service connection for left drop foot, residuals of gunshot wound.

4.  Entitlement to service connection for a clavicle disability. 

5.  Entitlement to service connection for an elbow disability. 

6.  Entitlement to service connection for a finger disability.

7.  Entitlement to service connection for a leg disability.

8.  Entitlement to service connection for lumbar spine disability, to include as due to retained shrapnel. 

9.  Entitlement to service connection for heart aneurysm. 

10.  Entitlement to service connection for scars from tracheostomy.

11.  Entitlement to an evaluation in excess of 30 percent for muscle group XIX entrance and exit gunshot wounds. 

12.  Entitlement to an evaluation in excess of 20 percent for removal of the spleen and appendix, residuals of gunshot wound.

13.  Entitlement to a compensable evaluation for multiple scars/surgical scars of the trunk and left upper extremity (also claimed as scars to chest, back, stomach, and left wrist and forearm).

14.  Entitlement to an evaluation in excess of 60 percent for residuals gunshot wound of the stomach, jejunum, and aorta with post left transverse descending colon resection for ischemic perforation and vagotomy, hemicolectomy and gastrojejunostomy.

15.  Entitlement to an evaluation in excess of 40 percent for right peroneal with foot drop.

16.  Entitlement to an evaluation in excess of 10 percent for left ulnar neuropathy.

17.  Entitlement to a compensable evaluation of hepatitis C.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to February 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2014 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was originally scheduled for a Board hearing in Washington, D.C.  In a letter dated in May 2017, the Veteran requested that his hearing instead occur at a VA facility near where he lived.

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person or by videoconference.  The United States Court of Appeals for Veterans Claims has determined that a Veteran has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the Veteran should be scheduled for the next available hearing at the RO before a Veterans Law Judge from the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be conducted at the RO before a member of the Board or via videoconference, and notify him of the scheduled hearing at the current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




